                         IN THE UN ITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WE STERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,

               VS.                                     Case No . 3: 17crl 87

WILLIAM aka "N ICK " PRIGMORE,                         JUDG E WALTER H. RIC E

                       Defendant.




       DECISION AND ENTRY OVERRULING DEFENDANT'S PRO SE MOTION
       TO EXPEDITE RULING AND SUMMARY .JUDGMENT ON MOTION TO
       CHANGE DETENTION CONDITIONS D UE TO AN EXTENDED AMOUNT
       OF TIME BE ING TORTURED (DOC. #205) AND MOTION REQUESTl G
       THIS COURT TO REVIEW ALL PUBLIC RECORDS UNDER DEFE DANT'S
       NAME AND SOCIAL SECURITY NUMBER INCLUDING BUT NOT
       LIMITED TO D .Y.S ., ODRC, DETMER AND THIS CASE ... PATTE RN
       OF TORTURE UNDER . .. DETENTION CONDITIONS (DOC. #206)




       The captioned motions are OVERRULED by this Court due to its lack of jurisdiction

over a manner pending before the United States Court of Appeals for the Sixth Circuit or for

reasons that this Court has no jurisdiction to order the Bureau of Prisons to grant the re lief

requested.



       July 6, 2021                            WALTER I-1. RICE
                                               UNITED STATES DISTRICT JUDG E


Copies to:

Counsel of record
William Prigmore #77153-061 , Federal Correctional Institution P.O. Box 33 , Terre Haute,
 Indiana 47808
